—Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied the motions of defendants L.B. of Falconer Corporation, doing business as Long Branch Restaurant & Hotel (Long Branch), and Ted Langworthy, doing business as Bull Frog Hotel (Bull Frog), for summary judgment dismissing the complaint against them. Although Bull Frog met its initial burden, plaintiffs submitted competent circumstantial evidence raising an issue of fact whether defendant Shawnee I. Hedlund was visibly intoxicated when served alcohol at its establishment. Long Branch, on the other hand, failed to establish as a matter of law that Hedlund was not visibly intoxicated when served *949alcoholic beverages at its establishment (see, Reynolds v Studley, 217 AD2d 1000; Nesbitt v Jackson, 178 AD2d 931, 932). (Appeals from Order of Supreme Court, Chautauqua County, Gerace, J.—Summary Judgment.) Present—Pine, J. P., Law-ton, Hayes, Wisner and Fallon, JJ.